NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

RODNEY JACOBSON,                             )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D17-1234
                                             )
PAULA JACOBSON,                              )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Sarasota
County; Donna Padar Berlin, Judge.

Lorena L. Kiely, Tampa, for Appellant.

Kathi B. Halvorsen, of Kathi B. Halvorsen,
P.A., Sarasota, for Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, SALARIO, and BADALAMENTI, JJ., Concur.